Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arun A. Shome Reg#:68,408 on 04/01/21.
The application has been amended as follows: 
Amend claim(s) 1, 7-8 and 19-22 as follows:
1. 	An electric device comprising: 
	a substrate; 
	an electronic component attached to the substrate; and 
	a heat radiator including a first fin, and a second fin facing the first fin, thermally connected to the first fin, and provided at a position closer to an attachment surface of the substrate than 
	wherein the heat radiator is thermally connected to the electronic component, 
	one end of an attachment member is attached to the first fin, and another end of the attachment member is attached to the substrate, the attachment member having that is higher than a thickness of the first fin. 
	
7. 	The electric device according to claim 1, wherein the second fin is thicker than the first fin
	
8. 	The electric device according to claim 7, wherein the attachment member is formed integrally with one end of the first fin.  
19. 	The electric device according to claim 1, further comprising: -3-Application No. 16/571,283 
	a 
20. 	An electric device comprising: 
	a substrate; 
	an electronic component attached to the substrate; 
	a heat radiator including a first fin, and a second fin facing the first fin, thermally connected to the first fin, and provided at a position closer to an attachment surface of the substrate than 
	a plate-like member which is disposed to be perpendicular to the attachment surface of the substrate and to which the first fin and the second fin are thermally connected, 
and is attached to the first fin, and  another end of the attachment member is attached to the substrate, the attachment member having a height with respect to the attachment surface that is higher than a thickness of the first fin, 
	wherein the plate-like member has a face that connects to the first fin and the second fin, and 
	wherein a length from the face to a tip of the second fin in a direction parallel to the attachment surface that is perpendicular to the face is longer than a length from the face to a tip of the first fin in the direction
21.	A heat radiator comprising: 
	a first fin; and a second fin facing the first fin, thermally connected to the first fin, and provided on the same side as viewed from 
	wherein one end of an attachment member is attached to the first fin, and  another end of the attachment member is attached to a substrate, the attachment member having a height with respect to an attachment surface of the substrate that is higher than a thickness of the first fin, and
	
the second fin is provided at a position closer to the attachment surface of the substrate than .  
22. 	A heat radiator comprising: 
	a first fin; 
	a second fin facing the first fin, thermally connected to the first fin, and provided on the same side as viewed from fin; and 
	a plate-like member which is disposed to be perpendicular to an attachment surface of a substrate and to which the first fin and the second fin are thermally connected,
	wherein one end of an attachment member that attaches to the substrate is also attached to a portion which is a part of the first fin , the attachment member having that is higher than a thickness of the first fin, 	wherein the plate-like member has a face that connects to the first fin and the second fin, 
	wherein a length from the face to a tip of the second fin in a direction parallel to the attachment surface that is perpendicular to the face is longer than a length from the face to a tip of the first fin in the direction, and-5-Application No. 16/571,283
	the second fin is provided at a position closer to the attachment surface of the substrate than 

2.	Amend the Abstract as follows:

	Provided are an electric device and a heat radiator capable of suppressing vibration caused by external stress of the heat radiator. The electric device includes a of the substrate than any of the first fins. The heat radiator is thermally connected to the electronic component, and one end of an attachment member is attached to the first fin, and another end of the attachment member is attached to the substrate. The attachment member has a height with respect to the attachment surface that is higher than a thickness of the first fin.

Allowable Subject Matter 

3.	Claims 1, 4, 7-9, 12-14, 17-22 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1 & 20, and at least in part, because independent claims 1 and 20, recite the limitations: “… a second fin facing the first fin, thermally connected to the first fin, and provided at a position closer to an attachment surface of the substrate than the first fin… one end of an attachment member is attached to the first fin, and another end of the attachment member is attached to the substrate”,
	Independent claims 21 recites the limitations: “…wherein one end of the attachment member is attached to the first fin, and another end of the attachment 
	Independent claim 22 recites the limitations: “…wherein one end of an attachment member that attaches to the substrate is also attached to a portion which is a part of the first fin… the second fin is provided at a position closer to the attachment surface of the substrate than the first fin.”
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 20, 21 & 22 are believed to render said claims and all claims depending therefrom (claims 4, 7-9, 12-14, 17-19) allowable over the prior art references of record, taken alone or in combination. 
4.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835

/STEPHEN S SUL/Primary Examiner, Art Unit 2835